Title: From James Madison to Charles D. Coxe, 18 March 1802 (Abstract)
From: Madison, James
To: Coxe, Charles D.


18 March 1802, Department of State. “I have the pleasure to inclose you a Commission as Commercial Agent of the United States for the port of Dunkirk in France, issued in consequence of the Senate’s confirmation of your appointment, and request the renewal of your Official bond, for which purpose a blank is also inclosed.”
 

   
   RC (SSSPL). 1 p.; in a clerk’s hand, signed by JM. Enclosures not found. The Senate had confirmed Coxe’s nomination on 26 Jan. 1802 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:405).


